DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 8/29/2022 has been entered.  
Claims 1-17 are pending.  
Claims 1-17 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naden et al. (Pub. No.: US 20100246475 A1) in view of Suga (Pub. No.: US 20110064020 A1), hereafter respectively referred to as Naden and Suga.  
	In regard to Claim 1, Naden teaches A signal transmission method applied to a relay technology (relay station RS1, Para. 4, FIG. 1), comprising: receiving, by a second node (relay station RS1, Para. 4, 47, FIG. 1), a first signal (downlink map (DL-MAP) carried within the second preamble set, Para. 47, FIG. 4) sent by a first node (base station BS, Para. 4, 46, FIG. 1), wherein the first signal comprises information about a time resource (The downlink map (DL-MAP) carried within the second preamble set is received only by relay stations, and instructs a relay station where to find data within the downlink sub-frame 20. For example, it may instruct relay station RS1 to look in burst #3 within section 36.  Para. 47, FIG. 4) that needs to be occupied by the first node (traffic transmissions of the BS (sections 36), Para. 46, FIG. 4) to perform backhaul transmission (transmission path 3, Para. 4, FIG. 1.  First portion 36 is used to carry BS-RS traffic, Para. 46, FIGS. 1, 4), and a receiving/sending status of the first node during the backhaul transmission (it may instruct relay station RS1 to look in burst #3 within section 36, Para. 47, FIG. 4).  
Naden teaches when the receiving/sending status of the first node during the backhaul transmission (traffic transmissions of the BS (sections 36), Para. 46, FIG. 4) is different from a receiving/sending status of the second node (instruct relay station RS1 to look in burst #3 within section 36, Para. 47, FIG. 4.  At time t1 the relay station switches to receive, and begins to receive, and buffer, all downlink traffic 36 received from the base station, Para. 52, FIGS. 4, 5) during the backhaul transmission (traffic transmissions of the BS (sections 36), Para. 46, FIG. 4): receiving, by the second node (relay station RS1, Para. 4, 47, FIG. 1), a signal (uplink sub-frame 25, Para. 45, FIGS. 1, 4) on a resource (transmission path 4, Para. 4, FIGS. 1, 4) other than the time resource that needs to be occupied by the first node to perform the backhaul transmission (instruct relay station RS1 to look in burst #3 within section 36, Para. 47, FIG. 4); or sending, by the second node (relay station RS1, Para. 4, 47, FIG. 1), the signal (RS-MS traffic, Para. 46, FIGS. 1, 4) on the resource (first portion 46 is used to carry RS-MS traffic (i.e. traffic which is to be retransmitted by a relay, such as path 4 shown in FIG. 1), Para. 46, FIGS. 1, 4) other than the time resource that needs to be occupied by the first node to perform the backhaul transmission (instruct relay station RS1 to look in burst #3 within section 36, Para. 47, FIG. 4).  
Naden fails to teach, wherein both the first node and the second node are relay nodes.  
	Suga teaches, wherein both the first node (relay station 11, Para. 86, FIGS. 2-3) and the second node (relay station 12, Para. 86, FIGS. 2-3) are relay nodes (the relay station 11 transmits the relay map to the relay station 12, Para. 48, 86, FIGS. 2-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suga with the teachings of Naden since Suga provides a technique where multiple relay stations can exchange map information and data transmissions, which can be introduced into the system of Naden to permit data transmissions to be extended through multiple relay hops for connecting wireless terminals separated by sufficient distances.  


In regard to Claim 6, Naden teaches A signal transmission method applied to a relay technology (relay station RS1, Para. 4, FIG. 1), comprising: generating, by a first node (base station BS, Para. 4, 46, FIG. 1), a first signal (downlink map (DL-MAP) carried within the second preamble set, Para. 47, FIG. 4) based on information about backhaul transmission of the first node (The DL-MAP carries control information for the DL section of the frame and carries information which allocates bursts within the DL part of the frame to individual stations, Para. 5, FIG. 4), wherein the first signal comprises information about a time resource (The downlink map (DL-MAP) carried within the second preamble set is received only by relay stations, and instructs a relay station where to find data within the downlink sub-frame 20. For example, it may instruct relay station RS1 to look in burst #3 within section 36.  Para. 47, FIG. 4) that needs to be occupied by the first node (traffic transmissions of the BS (sections 36), Para. 46, FIG. 4) to perform the backhaul transmission (transmission path 3, Para. 4, FIG. 1.  First portion 36 is used to carry BS-RS traffic, Para. 46, FIGS. 1, 4), and a receiving/sending status of the first node during the backhaul transmission (it may instruct relay station RS1 to look in burst #3 within section 36, Para. 47, FIG. 4).  
Naden teaches sending, by the first node, the first signal to a second node (FIG. 4 shows a time-division duplexed transmission frame transmitted by a base station BS which is divided into a downlink sub-frame 20, Para. 45, FIG. 4).  
Naden fails to teach, wherein both the first node and the second node are relay nodes.  
Suga teaches, wherein both the first node (relay station 11, Para. 86, FIGS. 2-3) and the second node (relay station 12, Para. 86, FIGS. 2-3) are relay nodes (the relay station 11 transmits the relay map to the relay station 12, Para. 48, 86, FIGS. 2-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suga with the teachings of Naden since Suga provides a technique where multiple relay stations can exchange map information and data transmissions, which can be introduced into the system of Naden to permit data transmissions to be extended through multiple relay hops for connecting wireless terminals separated by sufficient distances.  


In regard to Claim 12, Naden teaches A communications device, wherein the communications device is applied to a first node side (base station BS, Para. 4, 46, FIG. 1) and comprises: at least one processor (controller 230, Para. 69, FIG. 10); and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (software may be stored on an electronic memory device, Para. 32), wherein the programming instructions instruct the at least one processor to: generate a first signal (downlink map (DL-MAP) carried within the second preamble set, Para. 47, FIG. 4) based on information about backhaul transmission of a first node (The DL-MAP carries control information for the DL section of the frame and carries information which allocates bursts within the DL part of the frame to individual stations, Para. 5, FIG. 4), wherein the first signal comprises information about a time resource (The downlink map (DL-MAP) carried within the second preamble set is received only by relay stations, and instructs a relay station where to find data within the downlink sub-frame 20. For example, it may instruct relay station RS1 to look in burst #3 within section 36.  Para. 47, FIG. 4) that needs to be occupied by the first node (traffic transmissions of the BS (sections 36), Para. 46, FIG. 4) to perform the backhaul transmission (transmission path 3, Para. 4, FIG. 1.  First portion 36 is used to carry BS-RS traffic, Para. 46, FIGS. 1, 4), and a receiving/sending status of the first node during the backhaul transmission (it may instruct relay station RS1 to look in burst #3 within section 36, Para. 47, FIG. 4).  
Naden teaches send the first signal to a second node (FIG. 4 shows a time-division duplexed transmission frame transmitted by a base station BS which is divided into a downlink sub-frame 20, Para. 45, FIG. 4).  
Naden fails to teach, wherein both the first node and the second node are relay nodes.  
Suga teaches, wherein both the first node (relay station 11, Para. 86, FIGS. 2-3) and the second node (relay station 12, Para. 86, FIGS. 2-3) are relay nodes (the relay station 11 transmits the relay map to the relay station 12, Para. 48, 86, FIGS. 2-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suga with the teachings of Naden since Suga provides a technique where multiple relay stations can exchange map information and data transmissions, which can be introduced into the system of Naden to permit data transmissions to be extended through multiple relay hops for connecting wireless terminals separated by sufficient distances.  


Claims 2, 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naden in view of Suga, and further in view of Tercero Vargas et al. (Pub. No.: US 20190013883 A1), hereafter referred to as Tercero.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Naden teaches the backhaul transmission.  
Naden fails to teach the time resource that is indicated by the first signal and that needs to be occupied by the first node to perform the backhaul transmission overlaps or partially overlaps a time resource that needs to be occupied by the second node to perform the backhaul transmission, and interference caused by the first node to the second node is greater than a preset threshold.  
Tercero teaches the time resource that is indicated by the first signal and that needs to be occupied by the first node to perform the backhaul transmission overlaps or partially overlaps a time resource that needs to be occupied by the second node to perform the backhaul transmission (managing interference experienced by a first service that is co-deployed with at least a second service, Para. 8.  The two services can establish a time division scheme to reduce interference with each other, Para. 8.  The controller (130b) that is configured to manage interference mitigation determining a resource partitioning scheme that includes a time partitioning scheme in which the fixed wireless link and the RAN node use non-overlapping time slots to transmit signals, Para. 28), and interference caused by the first node to the second node is greater than a preset threshold (Initiate interference mitigation, but only if the radio link quality deteriorates past a threshold, Para. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tercero with the teachings of Naden since Tercero provides a technique for mitigating interference between two wireless systems, which can be introduced into the system of Naden to permit interference of a base station system to be reduced when communications between a relay station system and a mobile station move within close proximity to the base station system.  

In regard to Claim 4, as presented in the rejection of Claim 1, Naden teaches the backhaul transmission.  
Naden fails to teach the first signal comprises a pilot signal, the information about the time resource that needs to be occupied by the first node to perform the backhaul transmission, and the receiving/sending status of the first node during the backhaul transmission.  
Tercero teaches the first signal comprises a pilot signal (transmit pre-defined pilot signals, Para. 120), the information about the time resource that needs to be occupied by the first node to perform the backhaul transmission (FL 102 may form at least part of a wireless backhaul, Para. 78), and the receiving/sending status of the first node during the backhaul transmission (the first FL node 104's receiver is active, Para. 89).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tercero with the teachings of Naden since Tercero provides a technique for managing connections though pilot signals for a network involving a backhaul, which can be introduced into the system of Naden to permit interference of a network to be managed through information gathered for user connections operating near backhaul connections.  

In regard to Claim 10, as presented in the rejection of Claim 6, Naden teaches the backhaul transmission.  
Naden fails to teach the first signal comprises a pilot signal, the information about the time resource that needs to be occupied by the first node to perform the backhaul transmission, and the receiving/sending status of the first node during the backhaul transmission.  
Tercero teaches the first signal comprises a pilot signal (transmit pre-defined pilot signals, Para. 120), the information about the time resource that needs to be occupied by the first node to perform the backhaul transmission (FL 102 may form at least part of a wireless backhaul, Para. 78), and the receiving/sending status of the first node during the backhaul transmission (the first FL node 104's receiver is active, Para. 89).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tercero with the teachings of Naden since Tercero provides a technique for managing connections though pilot signals for a network involving a backhaul, which can be introduced into the system of Naden to permit interference of a network to be managed through information gathered for user connections operating near backhaul connections.  

In regard to Claim 16, as presented in the rejection of Claim 12, Naden teaches the backhaul transmission.  
Naden fails to teach the first signal comprises a pilot signal, the information about the time resource that needs to be occupied by the first node to perform the backhaul transmission, and the receiving/sending status of the first node during the backhaul transmission.  
Tercero teaches the first signal comprises a pilot signal (transmit pre-defined pilot signals, Para. 120), the information about the time resource that needs to be occupied by the first node to perform the backhaul transmission (FL 102 may form at least part of a wireless backhaul, Para. 78), and the receiving/sending status of the first node during the backhaul transmission (the first FL node 104's receiver is active, Para. 89).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tercero with the teachings of Naden since Tercero provides a technique for managing connections though pilot signals for a network involving a backhaul, which can be introduced into the system of Naden to permit interference of a network to be managed through information gathered for user connections operating near backhaul connections.  


Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naden in view of Tercero, and further in view of Periyalwar et al. (Patent No.: US 7646752 B1), hereafter referred to as Periyalwar.  
	In regard to Claim 3, as presented in the rejection of Claim 1, Naden teaches the backhaul transmission.  
Naden fails to teach the first signal comprises a pilot signal that carries the information about the time resource that needs to be occupied by the first node to perform the backhaul transmission, and the receiving/sending status of the first node during the backhaul transmission.  
Periyalwar teaches the first signal comprises a pilot signal that carries the information about the time resource that needs to be occupied by the first node to perform the backhaul transmission (pilots signals to uniquely identify each network node that is capable of allocating communication bandwidth to other network nodes, Col. 20, lines 36-40.  BN4 107 preferably performs a periodic ranging procedure on a pilot signal, Col. 22, lines 28-31), and the receiving/sending status of the first node during the backhaul transmission (a network node in a first state is configured to function as a BN.  A change of state is caused by a system trigger, such as an expansion of a multi-hop wireless backhaul network.  Col. 28, lines 44-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Periyalwar with the teachings of Naden in view of Tercero since Periyalwar provides a technique for utilizing pilot signals for network management that includes backhaul connections, which can be introduced into the system of Naden in view of Tercero to ensure time resources are properly allocated for networks involving backhaul communications.  

In regard to Claim 5, as presented in the rejection of Claim 1, Naden teaches the first signal.  
Naden fails to teach the first signal further comprises one or more of: information about a periodicity for performing the backhaul transmission by the first node, and an interference detection threshold.  
Tercero teaches the first signal further comprises one or more of: information about a periodicity for performing the backhaul transmission by the first node (each beam group is transmitted with a period of TP/L, where TP is the periodicity, Para. 125), and an interference detection threshold (a QL threshold in step 204. In some cases, QL may be derived from the transport format, through the data throughput, Para. 102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tercero with the teachings of Naden since Tercero provides a technique for mitigating interference between two wireless systems, which can be introduced into the system of Naden to permit interference of a base station system to be reduced when communications between a relay station system and a mobile station move within close proximity to the base station system.  


Claims 7-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naden in view of Periyalwar et al. (Patent No.: US 7646752 B1), hereafter referred to as Periyalwar.  
	In regard to Claim 7, as presented in the rejection of Claim 6, Naden teaches the first node.  
Naden fails to teach before the sending, by the first node, the first signal, the method further comprises: determining, by the first node, a first resource position; and the sending, by the first node, the first signal comprises: sending, by the first node, the first signal at the first resource position.  
Periyalwar teaches before the sending, by the first node, the first signal, the method further comprises: determining, by the first node, a first resource position; and the sending, by the first node, the first signal comprises: sending, by the first node, the first signal at the first resource position (The MAP carries with it a dedicated resource (i.e. bandwidth) assignment (e.g. frequency, time-slots, scheduling information etc.) that enables the flow of backhaul traffic between the network node and the best node above. Once the MAP is received by the node the node then has an active link on which backhaul traffic can be transported to and from the node.  Col. 22, lines 6-14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Periyalwar with the teachings of Naden since Periyalwar provides a technique for utilizing pilot signals for network management that includes backhaul connections, which can be introduced into the system of Naden to ensure time resources are properly allocated for networks involving backhaul communications.  

In regard to Claim 8, as presented in the rejection of Claim 6, Naden teaches the first node.  
Naden fails to teach the determining, by the first node, a first resource position comprises: determining, by the first node, the first resource position based on a broadcast message, wherein the broadcast message carries information about a predefined resource position, the information about the predefined resource position comprises information about a plurality of resource positions, and the first resource position is comprised in the plurality of resource positions; or determining, by the first node, the first resource position based on a dedicated configuration message, wherein the dedicated configuration message carries identification information of the first node, and the dedicated configuration message comprises position information of the first resource position.  
Periyalwar teaches the determining, by the first node, a first resource position comprises: determining, by the first node, the first resource position based on a broadcast message, wherein the broadcast message carries information about a predefined resource position, the information about the predefined resource position comprises information about a plurality of resource positions, and the first resource position is comprised in the plurality of resource positions; or determining, by the first node, the first resource position based on a dedicated configuration message, wherein the dedicated configuration message carries identification information of the first node, and the dedicated configuration message comprises position information of the first resource position (The MAP carries with it a dedicated resource (i.e. bandwidth) assignment (e.g. frequency, time-slots, scheduling information etc.) that enables the flow of backhaul traffic between the network node and the best node above. Once the MAP is received by the node the node then has an active link on which backhaul traffic can be transported to and from the node.  Col. 22, lines 6-14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Periyalwar with the teachings of Naden since Periyalwar provides a technique for utilizing pilot signals for network management that includes backhaul connections, which can be introduced into the system of Naden to ensure time resources are properly allocated for networks involving backhaul communications.  

In regard to Claim 9, as presented in the rejection of Claim 6, Naden teaches the backhaul transmission.  
Naden fails to teach the first signal comprises a pilot signal that carries the information about the time resource that needs to be occupied by the first node to perform the backhaul transmission, and the receiving/sending status of the first node during the backhaul transmission.
Periyalwar teaches the first signal comprises a pilot signal that carries the information about the time resource that needs to be occupied by the first node to perform the backhaul transmission (pilots signals to uniquely identify each network node that is capable of allocating communication bandwidth to other network nodes, Col. 20, lines 36-40.  BN4 107 preferably performs a periodic ranging procedure on a pilot signal, Col. 22, lines 28-31), and the receiving/sending status of the first node during the backhaul transmission (a network node in a first state is configured to function as a BN.  A change of state is caused by a system trigger, such as an expansion of a multi-hop wireless backhaul network.  Col. 28, lines 44-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Periyalwar with the teachings of Naden in view of Tercero since Periyalwar provides a technique for utilizing pilot signals for network management that includes backhaul connections, which can be introduced into the system of Naden in view of Tercero to ensure time resources are properly allocated for networks involving backhaul communications.  

In regard to Claim 13, presented in the rejection of Claim 12, Naden teaches the first node.  
Naden fails to teach determine a first resource position; and send the first signal at the first resource position.  
Periyalwar teaches determine a first resource position; and send the first signal at the first resource position (The MAP carries with it a dedicated resource (i.e. bandwidth) assignment (e.g. frequency, time-slots, scheduling information etc.) that enables the flow of backhaul traffic between the network node and the best node above. Once the MAP is received by the node the node then has an active link on which backhaul traffic can be transported to and from the node.  Col. 22, lines 6-14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Periyalwar with the teachings of Naden since Periyalwar provides a technique for utilizing pilot signals for network management that includes backhaul connections, which can be introduced into the system of Naden to ensure time resources are properly allocated for networks involving backhaul communications.  

In regard to Claim 14, as presented in the rejection of Claim 12, Naden teaches the first node.  
Naden fails to teach the programming instructions further instruct the at least one processor to: determine the first resource position based on a broadcast message, wherein the broadcast message carries information about a predefined resource position, the information about the predefined resource position comprises information about a plurality of resource positions, and the first resource position is comprised in the plurality of resource positions; or determine the first resource position based on a dedicated configuration message, wherein the dedicated configuration message carries identification information of the first node, and the dedicated configuration message comprises position information of the first resource position.  
Periyalwar teaches the programming instructions further instruct the at least one processor to: determine the first resource position based on a broadcast message, wherein the broadcast message carries information about a predefined resource position, the information about the predefined resource position comprises information about a plurality of resource positions, and the first resource position is comprised in the plurality of resource positions; or determine the first resource position based on a dedicated configuration message, wherein the dedicated configuration message carries identification information of the first node, and the dedicated configuration message comprises position information of the first resource position (The MAP carries with it a dedicated resource (i.e. bandwidth) assignment (e.g. frequency, time-slots, scheduling information etc.) that enables the flow of backhaul traffic between the network node and the best node above. Once the MAP is received by the node the node then has an active link on which backhaul traffic can be transported to and from the node.  Col. 22, lines 6-14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Periyalwar with the teachings of Naden since Periyalwar provides a technique for utilizing pilot signals for network management that includes backhaul connections, which can be introduced into the system of Naden to ensure time resources are properly allocated for networks involving backhaul communications.  

In regard to Claim 15, as presented in the rejection of Claim 12, Naden teaches the backhaul transmission.  
Naden fails to teach the first signal comprises a pilot signal that carries the information about the time resource that needs to be occupied by the first node to perform the backhaul transmission, and the receiving/sending status of the first node during the backhaul transmission.
Periyalwar teaches the first signal comprises a pilot signal that carries the information about the time resource that needs to be occupied by the first node to perform the backhaul transmission (pilots signals to uniquely identify each network node that is capable of allocating communication bandwidth to other network nodes, Col. 20, lines 36-40.  BN4 107 preferably performs a periodic ranging procedure on a pilot signal, Col. 22, lines 28-31), and the receiving/sending status of the first node during the backhaul transmission (a network node in a first state is configured to function as a BN.  A change of state is caused by a system trigger, such as an expansion of a multi-hop wireless backhaul network.  Col. 28, lines 44-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Periyalwar with the teachings of Naden in view of Tercero since Periyalwar provides a technique for utilizing pilot signals for network management that includes backhaul connections, which can be introduced into the system of Naden in view of Tercero to ensure time resources are properly allocated for networks involving backhaul communications.  


Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naden in view of Periyalwar, Suga, and further in view of Tercero Vargas et al. (Pub. No.: US 20190013883 A1), hereafter referred to as Tercero.  
In regard to Claim 11, as presented in the rejection of Claim 9, Naden teaches the first signal.  
Naden fails to teach the first signal further comprises one or more of: information about a periodicity for performing the backhaul transmission by the first node, and an interference detection threshold.  
Tercero teaches the first signal further comprises one or more of information about a periodicity for performing the backhaul transmission by the first node (each beam group is transmitted with a period of TP/L, where TP is the periodicity, Para. 125), and an interference detection threshold (a QL threshold in step 204. In some cases, QL may be derived from the transport format, through the data throughput, Para. 102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tercero with the teachings of Naden in view of Periyalwar since Tercero provides a technique for mitigating interference between two wireless systems, which can be introduced into the system of Naden in view of Periyalwar to permit interference of a base station system to be reduced when communications between a relay station system and a mobile station move within close proximity to the base station system.  

In regard to Claim 17, as presented in the rejection of Claim 12, Naden teaches the first signal.  
Naden fails to teach the first signal further comprises one or more of: information about a periodicity for performing the backhaul transmission by the first node, and an interference detection threshold.  
Tercero teaches the first signal further comprises one or more of information about a periodicity for performing the backhaul transmission by the first node (each beam group is transmitted with a period of TP/L, where TP is the periodicity, Para. 125), and an interference detection threshold (a QL threshold in step 204. In some cases, QL may be derived from the transport format, through the data throughput, Para. 102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tercero with the teachings of Naden in view of Periyalwar since Tercero provides a technique for mitigating interference between two wireless systems, which can be introduced into the system of Naden in view of Periyalwar to permit interference of a base station system to be reduced when communications between a relay station system and a mobile station move within close proximity to the base station system.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 102  
	Page 8 of the Remarks presents that argument that As such, Tang has not been shown to disclose "receiving, by a second node, a first signal sent by a first node, wherein the first signal comprises information about a time resource that needs to be occupied by the first node to perform backhaul transmission, and a receiving/sending status of the first node during the backhaul transmission, wherein both the first node and the second node are relay nodes," as recited in claim 1.  The limitations introduced by the amendment of Claims 1, 6 and 12, which are not taught by Naden, are taught by Suga (Pub. No.: US 20110064020 A1).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Taori et al. (Pub. No.: US 20090011705 A1) teaches, wherein both the first node and the second node are relay nodes (first relay 412 may transmit the data and the map information to the second relay 413 using a third data frame 420, Para. 52, 56, FIG. 4).  
Chang et al. (Pub. No.: US 20090122746 A1) teaches, wherein both the first node and the second node are relay nodes (In the (i+1)-th frame (FRAME I+1) 143, the first RS 110 forwards the first data and the MAP received from the BS 100, to the second RS 120, Para. 31-34, FIG. 1).  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
10-14-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477